NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DAVID R. MILLS and MORENA I.                     No. 09-72165
MILLS,
                                                 Tax Ct. No. 3441-08
               Petitioners - Appellants,

  v.                                             MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       David R. Mills and Morena I. Mills appeal pro se from the Tax Court’s

decision sustaining a notice of federal income tax deficiency for tax years 2004 and

2005 and imposing a penalty. We have jurisdiction under 26 U.S.C. § 7482(a)(1).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the Tax Court’s conclusions of law and for clear error its

factual findings. Smith v. Comm’r, 300 F.3d 1023, 1028 (9th Cir. 2002). We

affirm.

      The Tax Court properly sustained the Internal Revenue Services’ deficiency

determinations based on the Mills’ original returns. See Fayeghi v. Comm’r, 211

F.3d 504, 507 (9th Cir. 2000) (IRS may, as a matter of internal administration,

decide to accept amended returns for limited purposes, but it is not statutorily

required to do so, or to treat amended return as superseding an original return).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      The Mills’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       09-72165